FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 9, 2021

                                    No. 04-21-00430-CV

          TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                               Appellants

                                              v.

                       ROBERT DIXON TIPS PROPERTIES, LLC,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI10003
                          Honorable Tina Torres, Judge Presiding


                                       ORDER
       Appellants’ brief was originally due on November 8, 2021. On November 5, 2021,
appellants filed a motion requesting an extension of their briefing deadline until December 8,
2021. After consideration, we GRANT the motion and ORDER appellants to file their brief by
December 8, 2021.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court